DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court upon a writ of prohibition filed by relator Lonny Bristow. Because relator was determined to be a vexatious litigator on June 1, 1998 in the Crawford County Court of Common Pleas, see Mayer v. Bristow
(June 1, 1998), Crawford C.P. No. 98CV0082, he is required to seek leave before filing any legal proceedings in this court. See R.C. 2323.52(D)(3). Since he did not seek such leave, his petition is subject to dismissal pursuant to R.C. 2323.52(I). The petition is dismissed at relator's cost.
Petition dismissed.
Handwork, P.J., Pietrykowski, J., Singer, J., concur.